Case 20-10343-LSS   Doc 885-2   Filed 06/23/20   Page 1 of 18




             EXHIBIT A
                  Case 20-10343-LSS       Doc 885-2     Filed 06/23/20     Page 2 of 18




                                                                                June 22, 2020
James Patton, Jr.                                                Invoice Number: 11320020
Future Claimaints' Representative for                            Client Number:          1613
Boy Scouts of America
Young Conaway Stargatt & Taylor LLP
Rodney Square
1000 North King Street
Wilmington, DE 19801
________________________________________________________________________________________

FOR PROFESSIONAL SERVICES RENDERED through May 31, 2020

Re: James Patton, Jr.

Matter Description                                                 Fees            Costs           Total
Insurance Analysis & Recovery                                  48,255.50         2,510.40     50,765.90
Retention / Fee Application (Gilbert LLP)                      12,052.50           129.00     12,181.50
Motions for Relief from Automatic Stay                         27,399.00              .00     27,399.00
Plan of Reorganization / Disclosure Statement                   4,027.50              .00      4,027.50
Adversary Proceeding – Hartford Accident & Indemnity            3,308.00              .00      3,308.00
Retention - Others                                              4,188.50            54.00      4,242.50
Total                                                          99,231.00         2,693.40    101,924.40


                                                                         TOTAL FEES          $ 99,231.00

                                                                TOTAL EXPENSES                $ 2,693.40

                                                       TOTAL FEES AND EXPENSES              $ 101,924.40
                      Case 20-10343-LSS     Doc 885-2      Filed 06/23/20     Page 3 of 18




FOR PROFESSIONAL SERVICES RENDERED through May 31, 2020

Insurance Analysis & Recovery

   Date    Name               Services                                                 Hours   Amount
 3/19/20   Quinn, K.          Participate in WebEx presentation to Committee            1.50   1,162.50
                              (partial).
 3/19/20   Neely, M.          Attend Web presentation to Abuse Claimants                2.80   1,330.00
                              Committee and Official Committee of Unsecured
                              Creditors.
 3/19/20   Grim, E.           Confer with client, UCC counsel, Debtors' counsel         1.10    649.00
                              and K. Quinn re insurance background.
 3/19/20   Chalashtori, J.    Prepare for and appear at status conference to            1.00    355.00
                              assess for insurance related issues.
 3/19/20   Colcock, S.        Review creditor presentation of insurance materials.       .20     57.00
 3/19/20   Colcock, S.        Organize status conference materials;                      .40    114.00
                              communicate with J. Chalashtori re same.
 3/20/20   Chalashtori, J.    Review filings re unsecured creditors for insurance-       .90    319.50
                              related issues.
 3/20/20   Colcock, S.        Draft Unsecured Creditors Committee and attorney          2.10    598.50
                              lists; communicate with J. Chalashtori re same.
 3/22/20   Chalashtori, J.    Continue research re claims by unsecured creditors         .50    177.50
                              and insurance implications.
 3/23/20   Quinn, K.          Confer with M. Neely, J. Chalashtori and S. Colcock        .80    620.00
                              re next steps (0.5); communicate with J. Stang re
                              pre-petition work (0.2); confer with J. Chalashtori re
                              potential UCC claims (0.1).
 3/23/20   Neely, M.          Confer with K. Quinn, J. Chalashotir and S. Colcock       1.10    522.50
                              re case strategy (0.5); draft summary of coverage
                              analysis completed to date (0.6).
 3/23/20   Chalashtori, J.    Correspond with K. Quinn and M. Neely re findings          .40    142.00
                              on research re unsecured creditors claims and
                              insurance implications.
 3/23/20   Chalashtori, J.    Confer with K. Quinn, M. Neely and S. Colcock re           .50    177.50
                              case status, next steps, and strategy.
 3/23/20   Colcock, S.        Confer with K. Quinn, M. Neely and J. Chalashtori          .50    142.50
                              re next steps for bankruptcy.
 3/23/20   Colcock, S.        Review bankruptcy filings for entry of protective          .40    114.00
                              order; communicate with M. Neely re status of
                              same.
 3/24/20   Chalashtori, J.    Prepare for and attend preliminary injunction             1.80    639.00
                              hearing to analyze insurance-related issues.
 3/24/20   Chalashtori, J.    Review filings for insurance-related issues.               .30    106.50

                                                       1
                     Case 20-10343-LSS     Doc 885-2      Filed 06/23/20     Page 4 of 18


                                                                                    Invoice Number: 11320020
                                                                                               June 22, 2020


  Date    Name               Services                                                  Hours        Amount
3/24/20   Colcock, S.        Review and organize recent filings re insurance-            1.30        370.50
                             related matters.
3/25/20   Quinn, K.          Confer with local counsel re insurance and next              .20        155.00
                             steps.
3/25/20   Neely, M.          Review status of protective order.                           .20         95.00
3/25/20   Chalashtori, J.    Analyze protective order filings to determine access         .60        213.00
                             to data room for insurance documents.
3/25/20   Chalashtori, J.    Analyze filings re data room to determine access to          .70        248.50
                             insurance documents.
3/25/20   Colcock, S.        Continue organizing recent filings re insurance-             .50        142.50
                             related matters.
3/25/20   Colcock, S.        Communicate with J. Chalashtori re status                    .40        114.00
                             conference.
3/27/20   Neely, M.          Begin drafting insurance valuation strategy plan.           2.30       1,092.50
3/27/20   Chalashtori, J.    Correspond with M. Neely re upcoming hearing and             .30         106.50
                             insurance issues.
3/30/20   Neely, M.          Confer with S. Colcock re development of insurer             .60        285.00
                             strategy outlines.
3/30/20   Colcock, S.        Draft mediation plan document.                              2.10        598.50
3/31/20   Neely, M.          Revise insurer coverage analysis and strategy                .90        427.50
                             outlines.
4/01/20   Neely, M.          Analyze insurer issues and coverage.                        1.80        855.00
4/01/20   Chalashtori, J.    Analyze docket and upcoming objection deadlines.             .20         71.00
4/01/20   Colcock, S.        Review and organize recently filing pleadings in            1.70        484.50
                             bankruptcy proceeding.
4/02/20   Neely, M.          Review TCC motion re disclosure of information.              .60        285.00
4/02/20   Colcock, S.        Review Tort Claimants motion for parties' access to          .30         85.50
                             data room documents.
4/03/20   Neely, M.          Confer with K. Quinn, E. Grim, J. Chalashtori, and           .40        190.00
                             S. Colcock re case status and strategy.
4/03/20   Grim, E.           Confer with K. Quinn, M. Neely, J. Chalashtori, and          .40        236.00
                             S. Colcock re strategy for insurance recovery.
4/03/20   Chalashtori, J.    Confer with K. Quinn, M. Neely, E. Grim and S.               .40        142.00
                             Colcock re case status, next steps.
4/03/20   Colcock, S.        Confer with team re case status and strategy.                .40        114.00
4/06/20   Quinn, K.          Communicate with M. Neely re status.                         .10         77.50
4/09/20   Quinn, K.          Communicate with E. Harron and M. Neely re                   .20        155.00
                             status.
4/09/20   Neely, M.          Review recent court filings re insurance/tort claim-        1.60        760.00
                             related documents.
4/09/20   Colcock, S.        Review Century Indemnity's objection to                      .90        256.50
                             confidential and privileged information access.

                                                      2
                     Case 20-10343-LSS     Doc 885-2      Filed 06/23/20      Page 5 of 18


                                                                                    Invoice Number: 11320020
                                                                                               June 22, 2020


  Date    Name               Services                                                  Hours        Amount
4/10/20   Neely, M.          Review Debtors' asset and liability schedules for           1.10        522.50
                             insurance information.
4/13/20   Chalashtori, J.    Prepare for appearance at hearing.                           .20         71.00
4/13/20   Colcock, S.        Review reply to Century Indemnity limited objection         1.30        370.50
                             to confidential information access.
4/14/20   Neely, M.          Communicate with E. Harron re requests for                  1.40        665.00
                             information about coverage program.
4/15/20   Neely, M.          Review J. Chalashtori hearing summary.                       .10         47.50
4/15/20   Neely, M.          Confer with K. Quinn, J. Chalashtori, and S.                 .50        237.50
                             Colcock re bankruptcy status and coverage
                             strategy.
4/15/20   Chalashtori, J.    Review amended agenda in preparation for                     .20         71.00
                             hearing.
4/15/20   Chalashtori, J.    Attend hearing on variety of insurance-related              4.00       1,420.00
                             matters; draft memorandum re same.
4/15/20   Chalashtori, J.    Confer with team re case status, next steps, and             .50        177.50
                             strategy.
4/15/20   Colcock, S.        Confer with K. Quinn, M. Neely, and J. Chalashtori           .50        142.50
                             re strategy and case updates.
4/16/20   Colcock, S.        Review court for recent filings re insurance-related         .70        199.50
                             matters.
4/21/20   Colcock, S.        Review court docket for recent filings re insurance          .50        142.50
                             matters.
4/23/20   Quinn, K.          Confer with team re case status and strategy.                .40        310.00
4/23/20   Neely, M.          Confer with K. Quinn, E. Grim, J. Chalashtori, and           .40        190.00
                             S. Colcock re case status and next steps.
4/23/20   Neely, M.          Communicate with K. Quinn re information requests            .60        285.00
                             from Debtors.
4/23/20   Grim, E.           Confer with K. Quinn, M. Neely, J. Chalashtori, and          .40        236.00
                             S. Colcock re case status and next steps.
4/23/20   Chalashtori, J.    Confer with team re case status, next steps, and             .40        142.00
                             strategy.
4/23/20   Colcock, S.        Review bankruptcy court docket for recently filed            .20         57.00
                             pleadings re insurance-related issues.
4/23/20   Colcock, S.        Confer with K. Quinn, M. Neely, E. Grim and J.               .40        114.00
                             Chalashtori re strategy and next steps.
4/27/20   Neely, M.          Confer with J. Chalashtori re local counsel                  .40        190.00
                             coverage review.
4/27/20   Chalashtori, J.    Analyze issues re review of policies for additional         1.60        568.00
                             insured language.




                                                      3
                  Case 20-10343-LSS       Doc 885-2      Filed 06/23/20      Page 6 of 18


                                                                                  Invoice Number: 11320020
                                                                                             June 22, 2020


  Date    Name              Services                                                 Hours        Amount
4/27/20   Colcock, S.       Review insurance policies for coverage years 1991          2.50        712.50
                            and 1992 for additional insured local councils;
                            revise policy tracking spreadsheet.
4/28/20   Neely, M.         Review US Trustee objections to Century motion to           .30        142.50
                            file under seal.
4/28/20   Chalashtori, J.   Correspond with M. Neely and S. Colcock re review           .30        106.50
                            of insurance policies for additional information.
4/28/20   Colcock, S.       Review policies for coverage years 1988 through            1.90        541.50
                            1990 for additional insured local councils; revise
                            policy tracking spreadsheet.
4/29/20   Colcock, S.       Review court docket re telephonic hearing on                .30         85.50
                            Century's in-camera review of exhibits.
4/29/20   Colcock, S.       Review insuarnce policies for coverage years 1981          3.90       1,111.50
                            through 1987 for additional insured local councils;
                            revise policy tracking spreadsheet.
4/30/20   Colcock, S.       Review insuarnce policies for coverage years 1975          1.80        513.00
                            through 1980 for additional insured local council;
                            revise policy tracking spreadsheet.
5/01/20   Chalashtori, J.   Analyze issues related to policy review for                 .20         71.00
                            additional insured information.
5/01/20   Chalashtori, J.   Analyze potential insurance issues related to               .20         71.00
                            upcoming hearing.
5/04/20   Chalashtori, J.   Analyze issues related to policy review for                 .10         35.50
                            additional insured issues.
5/04/20   Colcock, S.       Review policies for coverage years 1962 through            2.60        741.00
                            1974 for additional insured local councils; revise
                            policy tracking spreadsheet.
5/05/20   Neely, M.         Review supplement to motion for bar date.                   .20         95.00
5/05/20   Colcock, S.       Review notice of hearing to establish proof of              .70        199.50
                            claims deadline, bar date and confidentiality
                            procedures.
5/06/20   Quinn, K.         Participate in hearing (partial).                          2.50       1,937.50
5/06/20   Colcock, S.       Review policies for coverage years 1992 through            3.90       1,111.50
                            1997 for additional insured local councils; revise
                            policy tracking spreadsheet.
5/07/20   Colcock, S.       Review policies for coverage years 1998 through            1.00        285.00
                            1999 for additional insured local councils; revise
                            policy tracking spreadsheet.
5/08/20   Quinn, K.         Confer with S. Zieg, I. Nasatir, and M. Neely re            .90        697.50
                            insurance coverage issues.
5/08/20   Neely, M.         Confer with I. Nasatir, S. Zieg, and K. Quinn re            .90        427.50
                            coverage issues.



                                                    4
                     Case 20-10343-LSS     Doc 885-2      Filed 06/23/20        Page 7 of 18


                                                                                     Invoice Number: 11320020
                                                                                                June 22, 2020


  Date    Name               Services                                                   Hours        Amount
5/08/20   Colcock, S.        Review policies for coverage years 2000 through              2.10        598.50
                             2002 for additional insured local councils; revise
                             policy tracking spreadsheet.
5/12/20   Neely, M.          Review Committee objection to bar date for                    .30        142.50
                             potential insurance coverage issues.
5/12/20   Chalashtori, J.    Correspond with S. Colcock re policy review.                  .20         71.00
5/12/20   Colcock, S.        Review policies for coverage year 2003 for                    .50        142.50
                             additional insured local councils; revise policy
                             tracking spreadsheet.
5/13/20   Colcock, S.        Review policies for coverage years 2004 to 2005 for          1.70        484.50
                             additional insured local councils; revise policy
                             tracking spreadsheet.
5/13/20   Colcock, S.        Communicate with M. Neely re stipulated                       .30         85.50
                             confidentiality and protective order and US Trustee
                             objection to notice re protective order.
5/18/20   Quinn, K.          Confer with team re status, strategy and FCR                  .80        620.00
                             request.
5/18/20   Quinn, K.          Participate in hearing.                                      3.00       2,325.00
5/18/20   Neely, M.          Confer with K. Quinn, E. Grim, J. Chalashtori, and            .80        380.00
                             S. Colcock re coverage issues and strategies.
5/18/20   Neely, M.          Confer with E. Grim and J. Chalashtori re coverage            .50        237.50
                             issues.
5/18/20   Grim, E.           Confer with K. Quinn, M. Neely, J. Chalashtori, and           .80        472.00
                             S. Colcock re case status and strategy.
5/18/20   Grim, E.           Confer with M. Neely and J. Chalashtori, re follow-           .50        295.00
                             up issues from team call.
5/18/20   Grim, E.           Review policies and underlying claims information            1.90       1,121.00
                             for purposes of analyzing insurance issue at the
                             request of FCR.
5/18/20   Chalashtori, J.    Confer with team re case status, next steps, and              .80        284.00
                             strategy.
5/18/20   Chalashtori, J.    Confer with M. Neely and E. Grim re insurance                 .50        177.50
                             counsel role, next steps, strategy.
5/18/20   Colcock, S.        Communicate with K. Quinn, M. Neely, E. Grim,                 .80        228.00
                             and J. Chalashtori re case status and strategy.
5/19/20   Colcock, S.        Review policies for coverage years 2006 to 2008 for          2.30        655.50
                             additional insured local councils; revise policy
                             tracking spreadsheet.
5/19/20   Colcock, S.        Review deadlines for upcoming omnibus hearings.               .40        114.00
5/19/20   Colcock, S.        Research oppositions, replies and orders on                   .40        114.00
                             preferential treatment insurance issue.




                                                      5
                  Case 20-10343-LSS      Doc 885-2      Filed 06/23/20     Page 8 of 18


                                                                                   Invoice Number: 11320020
                                                                                              June 22, 2020


  Date    Name            Services                                                    Hours        Amount
5/20/20   Colcock, S.     Review policies for coverage years 2009 to 2013 for           3.90       1,111.50
                          additional insured local councils; revise policy
                          tracking spreadsheet.
5/21/20   Colcock, S.     Review policies for coverage years 2014 to 2016 for           3.20        912.00
                          additional insured local councils; policy tracking
                          spreadsheet.
5/22/20   Colcock, S.     Review policies for part of coverage year 2017 for             .40        114.00
                          additional insured local councils.
5/26/20   Quinn, K.       Confer with M. Neely re draft pleading.                        .30        232.50
5/26/20   Quinn, K.       Review revised draft protective order.                         .20        155.00
5/26/20   Colcock, S.     Review policies for remaining part of coverage year           1.50        427.50
                          2017 through year 2019 for additional insured local
                          councils; revise policy tracking spreadsheet.
5/27/20   Quinn, K.       Futher review of draft protective orders;                      .50        387.50
                          communicate with client re same.
5/27/20   Quinn, K.       Review objections re protective orders.                        .70        542.50
5/27/20   Neely, M.       Communication with A. Azer re proposed interim                 .20         95.00
                          procedures for filing confidential policy information.
5/28/20   Quinn, K.       Review protective order comments, Debtors' draft               .90        697.50
                          brief and correspond re joiner.
5/28/20   Neely, M.       Review insurer objections to proposed protective              2.40       1,140.00
                          order for potential coverage issues.
5/28/20   Neely, M.       Confer with E. Edwards and K. Quinn re insurer                 .30        142.50
                          objections to protective order and implications for
                          coverage issues.
5/28/20   Neely, M.       Review Debtors' reply to insurer objections to                1.50        712.50
                          protective order; draft FCR reply.
5/28/20   Colcock, S.     Communicate with M. Neely re upcoming hearing.                 .30         85.50
5/29/20   Quinn, K.       Review agenda and prepare for hearing.                         .30        232.50
5/29/20   Quinn, K.       Review language proposed by Hartford re                        .20        155.00
                          protective order.
5/29/20   Quinn, K.       Participate in hearing (partial)                              1.50       1,162.50
5/29/20   Quinn, K.       Review Century filing.                                         .20        155.00
5/29/20   Neely, M.       Review mediator declarations and negotiated                    .80        380.00
                          revisions to protective order in preparation for
                          hearing.
5/29/20   Neely, M.       Prepare for and attend hearing re protective order            2.00        950.00
                          and mediation.




                                                   6
                   Case 20-10343-LSS        Doc 885-2      Filed 06/23/20       Page 9 of 18


                                                                                     Invoice Number: 11320020
                                                                                                June 22, 2020


    Date   Name               Services                                                  Hours        Amount
 5/29/20   Colcock, S.        Communicate with M. Neely re revised agenda for              .30         85.50
                              hearing and Century's status report on Debtors'
                              mediation motion.

                                    TOTAL CHARGEABLE HOURS                               115.60

                                    TOTAL FEES                                                    $ 48,255.50


TIMEKEEPER SUMMARY

Timekeeper                                        Hours                  Rate                           Total
Quinn, K.                                          15.20               775.00                       11,780.00
Neely, M.                                          27.00               475.00                       12,825.00
Grim, E.                                            5.10               590.00                        3,009.00
Chalashtori, J.                                    16.80               355.00                        5,964.00
Colcock, S.                                        51.50               285.00                       14,677.50
TOTALS                                            115.60                                          $ 48,255.50


EXPENSE DETAILS

    Date   Description                                                                  Task         Amount
 4/23/20   Conference Call - Courtcall / J. Chalashtori / Hearing on 03.19.20           E112           22.50
 4/23/20   Conference Call - Courtcall / J. Chalashtori / Hearing on 03.24.20           E112           43.50
 4/23/20   Conference Call - Courtcall / J. Chalashtori / Hearing on 03.30.20           E112           22.50
 4/23/20   Conference Call - Courtcall / J. Chalashtori / Hearing on 04.15.20           E112           85.50
 4/30/20   Westlaw                                                                      E106           17.90
 4/30/20   PACER                                                                        E106          148.10
 5/29/20   Lexis                                                                        E106          912.62
 5/31/20   Westlaw                                                                      E106          920.74
 5/31/20   Westlaw                                                                      E106           37.87
 5/31/20   Westlaw                                                                      E106            7.57
 5/31/20   PACER                                                                        E106           18.80
 5/31/20   PACER                                                                        E106           49.60
 5/31/20   PACER                                                                        E106          223.20

                                    TOTAL EXPENSES                                                 $ 2,510.40

                                    TOTAL FEES AND EXPENSES FOR MATTER                            $ 50,765.90




                                                       7
                  Case 20-10343-LSS         Doc 885-2    Filed 06/23/20       Page 10 of 18


                                                                                    Invoice Number: 11320020
                                                                                               June 22, 2020


FOR PROFESSIONAL SERVICES RENDERED through May 31, 2020

Retention / Fee Application (Gilbert LLP)

   Date    Name             Services                                                   Hours        Amount
 3/31/20   Colcock, S.      Review KCIC declaration re previous relationship              .50        142.50
                            with Gilbert.
 4/03/20   Quinn, K.        Communicate with team re status.                              .30        232.50
 4/08/20   Neely, M.        Revise retention application and supporting                  3.30       1,567.50
                            documents.
 4/10/20   Quinn, K.        Confer with YCST re retention.                                .20        155.00
 4/13/20   Quinn, K.        Review draft retention pleadings and papers.                 1.10        852.50
 4/20/20   Neely, M.        Review revised application materials.                         .80        380.00
 4/23/20   Neely, M.        Review FCR revisions to retention papers.                    1.20        570.00
 4/27/20   Quinn, K.        Correspond with FCR re retention application.                 .20        155.00
 4/27/20   Neely, M.        Revise retention application.                                1.30        617.50
 4/29/20   Quinn, K.        Confer with US Trustee re employment application.             .30        232.50
 4/29/20   Neely, M.        Review US Trustee requests for additional                    1.20        570.00
                            information re retention application.
 4/30/20   Quinn, K.        Correspond with team re retention application.               1.00        775.00
 4/30/20   Neely, M.        Review disclosure amendments in support of                   7.50       3,562.50
                            application to be retained.
 5/03/20   Neely, M.        Review responses to US Trustee request for                    .80        380.00
                            additional information in support of retention
                            application.
 5/04/20   Neely, M.        Confer with K. Quinn re retention and local counsel           .30        142.50
                            coverage review.
 5/04/20   Neely, M.        Revise appendix and declaration in support of                2.40       1,140.00
                            retention application per inquiries US Trustee.
 5/06/20   Quinn, K.        Confer with US Trustee office re retention; revise            .50        387.50
                            declaration re same.
 5/18/20   Neely, M.        Attend retention hearing.                                     .40        190.00

                                  TOTAL CHARGEABLE HOURS                                23.30

                                  TOTAL FEES                                                     $ 12,052.50




                                                     8
                  Case 20-10343-LSS        Doc 885-2        Filed 06/23/20   Page 11 of 18


                                                                                   Invoice Number: 11320020
                                                                                              June 22, 2020


TIMEKEEPER SUMMARY

Timekeeper                                     Hours                    Rate                          Total
Quinn, K.                                        3.60                 775.00                       2,790.00
Neely, M.                                       19.20                 475.00                       9,120.00
Colcock, S.                                       .50                 285.00                         142.50
TOTALS                                          23.30                                           $ 12,052.50


EXPENSE DETAILS

   Date    Description                                                                Task         Amount
 5/18/20   Conference Call / CourtCall / K. Quinn / Attend Retention Hearing /        E105          106.50
           05/18/2020
 5/18/20   Conference Call / CourtCall / M. Neely / Attend Retention Hearing /        E105           22.50
           05/18/2020

                                    TOTAL EXPENSES                                                 $ 129.00

                                    TOTAL FEES AND EXPENSES FOR MATTER                          $ 12,181.50




                                                        9
                  Case 20-10343-LSS       Doc 885-2      Filed 06/23/20      Page 12 of 18


                                                                                   Invoice Number: 11320020
                                                                                              June 22, 2020


FOR PROFESSIONAL SERVICES RENDERED through May 31, 2020

Motions for Relief from Automatic Stay

   Date    Name              Services                                                 Hours        Amount
 3/19/20   Colcock, S.       Communicate with J. Chalashtori re hearing on               .30         85.50
                             motion to appoint a joint mediator and motion to
                             stay.
 3/27/20   Colcock, S.       Review and organize materials for status                    .20         57.00
                             conference re preliminary injunction.
 3/27/20   Colcock, S.       Review and organize materials re objection to               .30         85.50
                             preliminary injunction filed by victim LG37.
 3/30/20   Chalashtori, J.   Attend court call hearing re preliminary injunction         .90        319.50
                             for insurance issues.
 5/07/20   Colcock, S.       Review bankruptcy court docket for recently filings         .50        142.50
                             re motion for relief from stay.
 5/08/20   Colcock, S.       Review revised hearing date and objection deadline          .30         85.50
                             for Z.R.S. motion for relief from stay.
 5/12/20   Quinn, K.         Communicate with M. Neely re Old Republic                   .10         77.50
                             motion.
 5/12/20   Neely, M.         Analyze Old Republic coverage re lift stay motion..        1.90        902.50
 5/14/20   Quinn, K.         Confer with S. Zieg and M. Neely re Old Republic           1.00        775.00
                             insurance policies.
 5/14/20   Neely, M.         Confer with S. Zieg and K. Quinn re draft Old               .50        237.50
                             Republic motion for relief from stay.
 5/14/20   Neely, M.         Review National Surety motion for relief from stay          .90        427.50
                             for coverage issues.
 5/14/20   Chalashtori, J.   Review agenda for upcoming hearing and motion to            .40        142.00
                             lift stay filed by insurer.
 5/14/20   Colcock, S.       Communicate with M. Neely re National Surety                .50        142.50
                             motion for relief and agenda for May 18, 2020
                             status hearing.
 5/15/20   Quinn, K.         Begin analysis of Old Republic lift stay.                   .50        387.50
 5/15/20   Neely, M.         Continue to analyze Old Republic coverage issues.          5.50       2,612.50
 5/18/20   Quinn, K.         Confer with client re recommendations on lift-stay         1.00        775.00
                             motions.
 5/18/20   Neely, M.         Further research re Old Republic coverage issues.          2.20       1,045.00
 5/18/20   Chalashtori, J.   Analyze insurance issues related to potential               .40        142.00
                             motion to lift stay.
 5/21/20   Neely, M.         Confer with BSA and Committee counsel re                    .50        237.50
                             insurance impact on motions to lift stay.
 5/21/20   Neely, M.         Communication with K. Quinn re potential insurance          .40        190.00
                             impact on motions to lift stay.

                                                    10
                 Case 20-10343-LSS        Doc 885-2      Filed 06/23/20     Page 13 of 18


                                                                                    Invoice Number: 11320020
                                                                                               June 22, 2020


  Date    Name              Services                                                   Hours        Amount
5/21/20   Neely, M.         Analyze impact of motions to lift stay on insurance          1.70        807.50
                            issues.
5/21/20   Neely, M.         Review filed Old Republic motion to lift stay.                .70        332.50
5/21/20   Chalashtori, J.   Analyze insurance issues related to motions to lift           .30        106.50
                            stay.
5/21/20   Colcock, S.       Communicate with M. Neely re deadline for                     .40        114.00
                            objections and hearing on Old Republic motion to
                            modify stay.
5/22/20   Quinn, K.         Review Old Republic motion to lift stay.                      .80        620.00
5/22/20   Neely, M.         Confer with J. Chalashtori re Old Republic motion to          .40        190.00
                            lift stay.
5/22/20   Neely, M.         Confer with S. Zieg, C. Lyons, and K. Quinn re Old            .60        285.00
                            Republic and other coverage issues.
5/22/20   Chalashtori, J.   Confer with M. Neely re objection to Old Republic             .40        142.00
                            motion to lift stay.
5/22/20   Chalashtori, J.   Research re lift stay in preparation for drafting            1.00        355.00
                            objection to Old Republic motion to lift stay.
5/22/20   Chalashtori, J.   Begin drafting objection to Old Republic motion to           1.60        568.00
                            lift stay.
5/22/20   Chalashtori, J.   Analyze insurance issues re objection to Old                 1.30        461.50
                            Republic motion for relief from stay.
5/23/20   Chalashtori, J.   Continue drafting objection to Old Republic motion           1.70        603.50
                            to lift stay.
5/24/20   Neely, M.         Begin revising draft opposition to Old Republic              3.70       1,757.50
                            motion to lift stay.
5/24/20   Chalashtori, J.   Revise draft objection to motion to lift stay.               1.20         426.00
5/25/20   Neely, M.         Finish revising draft opposition to Old Republic             3.10       1,472.50
                            motion to lift stay.
5/25/20   Chalashtori, J.   Revise draft objection to Old Republic motion to lift         .80        284.00
                            stay.
5/26/20   Quinn, K.         Revise draft objection to lift stay motion.                   .60         465.00
5/26/20   Neely, M.         Revise opposition to Old Republic motion to lift stay        7.20       3,420.00
                            to include related motions.
5/26/20   Chalashtori, J.   Analyze issues related to draft omnibus objection to          .30        106.50
                            motions to lift stay.
5/26/20   Chalashtori, J.   Revise omnibus objection to various motions to lift          2.00        710.00
                            stay.
5/26/20   Chalashtori, J.   Analyze insurance issues related to latest filed              .50        177.50
                            motions to lift stay.
5/26/20   Colcock, S.       Communicate with M. Neely re motions to lift                  .50        142.50
                            automatic stay filed by Evanston Insurance
                            Company and Nichole Erickson.


                                                    11
                  Case 20-10343-LSS        Doc 885-2       Filed 06/23/20     Page 14 of 18


                                                                                    Invoice Number: 11320020
                                                                                               June 22, 2020


    Date   Name              Services                                                  Hours        Amount
 5/27/20   Neely, M.         Finish revising omnibus objection to motions for             .80        380.00
                             relief from stay.
 5/27/20   Grim, E.          Revise objection to Old Republic lift stay motion.           .40        236.00
 5/27/20   Chalashtori, J.   Revise omnibus objection to motion to lift stay.             .50        177.50
 5/27/20   Chalashtori, J.   Analyze insurance issues related to omnibus                  .30        106.50
                             objection to motions to lift stay.
 5/27/20   Chalashtori, J.   Research re codification of bankruptcy relevant              .70        248.50
                             insurance provisions for omnibus objection to
                             motion to lift stay.
 5/27/20   Colcock, S.       Review bankruptcy filings for Old Republic                  1.10        313.50
                             agreement and policy.
 5/28/20   Quinn, K.         Revise draft motion to lift stay.                           1.20        930.00
 5/28/20   Quinn, K.         Telephone call with client re draft response to lift         .50        387.50
                             stay.
 5/28/20   Neely, M.         Revise objection to motions to lift stay.                   1.10        522.50
 5/28/20   Neely, M.         Review Claimants' Committee omnibus objection to             .90        427.50
                             motions for relief from the stay.
 5/28/20   Grim, E.          Revise objection to Old Republic lift stay motion.           .20        118.00
 5/28/20   Chalashtori, J.   Analyze codification of bankruptcy relevant                  .20         71.00
                             insurance provisions for inclusion in omnibus
                             objection to motions for relief from stay.
 5/29/20   Neely, M.         Revise omnibus objection to motions for relief from          .30        142.50
                             stay.
 5/29/20   Neely, M.         Communications with S. Zieg re objections to                 .50        237.50
                             motions to lift stay.
 5/29/20   Colcock, S.       Cite check draft FCR objection to Old Republic's            2.40        684.00
                             motion for relief from automatic stay.

                                   TOTAL CHARGEABLE HOURS                               60.20

                                   TOTAL FEES                                                    $ 27,399.00

TIMEKEEPER SUMMARY

Timekeeper                                        Hours                   Rate                         Total
Quinn, K.                                           5.70                775.00                      4,417.50
Neely, M.                                          32.90                475.00                     15,627.50
Grim, E.                                             .60                590.00                        354.00
Chalashtori, J.                                    14.50                355.00                      5,147.50
Colcock, S.                                         6.50                285.00                      1,852.50
TOTALS                                             60.20                                         $ 27,399.00

                                   TOTAL FEES AND EXPENSES FOR MATTER                            $ 27,399.00



                                                      12
                   Case 20-10343-LSS    Doc 885-2       Filed 06/23/20     Page 15 of 18


                                                                                 Invoice Number: 11320020
                                                                                            June 22, 2020

FOR PROFESSIONAL SERVICES RENDERED through May 31, 2020

Plan of Reorganization / Disclosure Statement


   Date     Name           Services                                                 Hours        Amount
 4/16/20    Quinn, K.      Begin review of plan in preparation for Committee          2.50       1,937.50
                           call.
 4/16/20    Neely, M.      Review proposed plan of reorganization.                    4.40       2,090.00

                                 TOTAL CHARGEABLE HOURS                              6.90

                                 TOTAL FEES                                                    $ 4,027.50


TIMEKEEPER SUMMARY

Timekeeper                                      Hours                    Rate                       Total
Quinn, K.                                        2.50                775.00                      1,937.50
Neely, M.                                        4.40                475.00                      2,090.00
TOTALS                                           6.90                                          $ 4,027.50

                                 TOTAL FEES AND EXPENSES FOR MATTER                            $ 4,027.50




                                                   13
                  Case 20-10343-LSS       Doc 885-2       Filed 06/23/20        Page 16 of 18


                                                                                      Invoice Number: 11320020
                                                                                                 June 22, 2020


FOR PROFESSIONAL SERVICES RENDERED through May 31, 2020

Adversary Proceeding - Hartford Accident & Indemnity

   Date    Name            Services                                                      Hours        Amount
 3/19/20   Colcock, S.     Review court docket re recent filings in adversary               .30         85.50
                           proceeding.
 3/27/20   Neely, M.       Review Hartford motion to transfer venue from                    .80        380.00
                           Texas to Delaware.
 3/27/20   Colcock, S.     Review docket re Hartford motion to transfer venue.              .30         85.50
 4/06/20   Neely, M.       Analyze BSA motion for abstention and remand in                 1.10        522.50
                           Hartford coverage litigation.
 4/22/20   Neely, M.       Review Hartford reply re remand.                                 .70        332.50
 4/22/20   Colcock, S.     Review Hartford reply to its motion to transfer                  .30         85.50
                           venue in Texas case.
 5/06/20   Colcock, S.     Review court docket re recent filigs; communicate                .40        114.00
                           with M. Neely re plaintiffs' reply in support of its
                           motion for abstention and remand in Hartford case.
 5/12/20   Colcock, S.     Communicate with M. Neely re answer to verified                  .30         85.50
                           complaint in adversary bankruptcy.
 5/18/20   Quinn, K.       Initial review of adversary proceeding complaint.                .50        387.50
 5/19/20   Grim, E.        Review Hartford adversarial complaint.                           .20        118.00
 5/20/20   Quinn, K.       Review Texas pleading re adversary proceeding                    .30        232.50
                           filing.
 5/20/20   Grim, E.        Review Debtors' response to Hartford adversarial                 .20        118.00
                           proceeding in Texas action.
 5/20/20   Colcock, S.     Communicate with M. Neely re plaintiffs' response                .40        114.00
                           filed in Hartford case to defendants' notice of filing
                           of their adversary proceeding in the DE bankruptcy
                           court.
 5/22/20   Quinn, K.       Review Hartford reply in Texas action re transfer of             .20        155.00
                           venue.
 5/22/20   Quinn, K.       Participate in call with client re open litigation               .50        387.50
                           issues.
 5/22/20   Neely, M.       Review Hartford reply to notice of filing of adversary           .10         47.50
                           proceeding in Texas coverage litigation.
 5/22/20   Colcock, S.     Communicate with M. Neely re insurers' reply to                  .20         57.00
                           notice of filing of adversary case in bankruptcy
                           proceedings.

                                  TOTAL CHARGEABLE HOURS                                  6.80

                                  TOTAL FEES                                                        $ 3,308.00



                                                     14
              Case 20-10343-LSS   Doc 885-2    Filed 06/23/20     Page 17 of 18


                                                                        Invoice Number: 11320020
                                                                                   June 22, 2020


TIMEKEEPER SUMMARY

Timekeeper                            Hours                     Rate                       Total
Quinn, K.                               1.50               775.00                       1,162.50
Neely, M.                               2.70               475.00                       1,282.50
Grim, E.                                 .40               590.00                         236.00
Colcock, S.                             2.20               285.00                         627.00
TOTALS                                  6.80                                          $ 3,308.00

                           TOTAL FEES AND EXPENSES FOR MATTER                         $ 3,308.00




                                          15
                  Case 20-10343-LSS        Doc 885-2      Filed 06/23/20     Page 18 of 18


                                                                                    Invoice Number: 11320020
                                                                                               June 22, 2020


FOR PROFESSIONAL SERVICES RENDERED through May 31, 2020

Retention - Others

    Date   Name              Services                                                  Hours        Amount
 4/15/20   Quinn, K.         Review motion to disqualify Sidley.                          .60        465.00
 4/15/20   Neely, M.         Review Century objection to Sidley retention.                .80        380.00
 4/24/20   Colcock, S.       Review notice setting hearing on retention of Sidley         .50        142.50
                             Austin.
 5/01/20   Neely, M.         Review status report re Sidley application to be             .20         95.00
                             retained.
 5/04/20   Chalashtori, J.   Appear for hearing on objection to Sidley Austin            3.40       1,207.00
                             retention for insurance-related issues.
 5/06/20   Neely, M.         Attend telephonic hearing re Sidley retention.              3.40       1,615.00
 5/06/20   Chalashtori, J.   Analyze issues related to hearing on Sidley                  .40        142.00
                             retention and insurer objections.
 5/06/20   Chalashtori, J.   Correspond with M. Neely re Sidley retention                 .40        142.00
                             hearing.

                                    TOTAL CHARGEABLE HOURS                              9.70

                                    TOTAL FEES                                                    $ 4,188.50


TIMEKEEPER SUMMARY

Timekeeper                                        Hours                    Rate                        Total
Quinn, K.                                            .60                775.00                        465.00
Neely, M.                                           4.40                475.00                      2,090.00
Chalashtori, J.                                     4.20                355.00                      1,491.00
Colcock, S.                                          .50                285.00                        142.50
TOTALS                                              9.70                                          $ 4,188.50


EXPENSE DETAILS

    Date   Description                                                                 Task         Amount
 5/29/20   Conference Call Kami Quinn / CourtCall / Attend Retention Hearing /         E105           54.00
           05/29/2020

                                    TOTAL EXPENSES                                                   $ 54.00

                                    TOTAL FEES AND EXPENSES FOR MATTER                            $ 4,242.50


                                    TOTAL FEES AND EXPENSES                                     $ 101,924.40


                                                     16
